—Appeals from two decisions of the Unemployment Insurance Appeal Board, filed March 31, 1997, which, upon reconsideration, adhered to its prior decisions ruling, inter alia, that claimants were ineligible to receive unemployment insurance benefits because they were not totally unemployed.
While collecting unemployment insurance benefits, claimant Keith D. Perkins failed to report his involvement in his automobile repair business to the local unemployment insurance office. His wife, claimant Lauraine Perkins, also failed to report the services she performed for her husband’s business (such as check writing and running errands) during the period she was collecting unemployment insurance benefits. The Unemployment Insurance Appeal Board ultimately found claimants ineligible to receive benefits on the ground that they were not totally unemployed. Additionally, the Board charged them with a recoverable overpayment of benefits and assessed a forfeiture penalty of benefit days upon finding that claimants had made willful false statements to obtain benefits.
We affirm. Substantial evidence supports the Board’s assessment of claimants’ credibility and the inferences drawn from the evidence presented (see, Matter of Falco [Sweeney], 246 AD2d 711) as well as the separate findings of willful misrepresentation (see, Matter of Tenore [Sweeney], 244 AD2d 749; Matter of Silverstein [Sweeney], 236 AD2d 757, 758). Notably, claimants admitted that they either failed to read the information booklet distributed by the local unemployment office or merely skimmed its contents (see, Matter of Tenore [Sweeney], supra, at 750).
Mikoll, J. P., Mercure, Peters, Spain and Graffeo, JJ., concur. Ordered that the decisions are affirmed, without costs.